UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7609


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WALTER LLOYD BLAIR,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:08-cr-00505-PJM-1; 8:14-cv-00766-PJM )


Submitted: April 27, 2017                                         Decided: May 3, 2017


Before WILKINSON, TRAXLER, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Lloyd Blair, Appellant Pro Se. James Andrew Crowell, IV, Christian Jacques
Nauvel, Assistant United States Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter Lloyd Blair seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).      A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Blair has not made

the requisite showing. Accordingly, although we grant Blair’s motion to file an oversized

brief, we deny a certificate of appealability, deny leave to proceed in forma pauperis, and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2